Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63 are pending and being acted upon in this Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, 62/464,341, 62/464,344, 62/464,347, 62/467,557, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  

The previously-filed applications do not disclose the second antigen-binding site comprising a VH and a VL of anti-CEA antibody as set forth in claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63.  Therefore for the purposes of applying prior art, the effective filing date of claims 1-2, 4, 6, 8, 48, 52 and 62 is March 20, 2017, the date that the provisional application 62/473,652 was filed.  The invention T350V of claim 49, and SEQ ID NO: 197 to 202 for Labetuzumab antibody, SEQ ID NO: 205-210 for Orgutuzumab in claim 63 were not described in the provisional application 62/473,652.  Therefore, the effective filing date of claims 49 and 63 is February 27, 2018, the date that application 16/488,395 was filed as PCT/US2018/019999.
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63 is in fact described in one or more of the previously-filed applications.
Objection and Rejection Withdrawn
The objection to claims 8, 48 and 49 is withdrawn in view of the claim amendment. 

The rejection of claim 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (Shah hereafter, published December 2015; PTO 892) in view of US Pat No. 7,951,917 (Arathoon hereafter, Issued May 31, 2011; PTO 892) is withdrawn as claim 7 has been canceled. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses any protein comprising:
 (a) a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody;
(b) a second antigen-binding site that binds comprising a VH and a VI. of an anti- CEA antibody; and
(c) a first polypeptide of an antibody Fe domain or portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16; and
(d) a second polypeptide of the antibody Fe domain or portion thereof;
wherein the first polypeptide of the antibody Fe domain or portion thereof and the second polypeptide of the antibody Fe domain or portion thereof together bind CD16; and
wherein the VH or the VL of the anti-NKG2D antibody is fused to the N-terminus of the first polypeptide of the antibody Fc domain or portion thereof, and the VH or the VL of the anti- CEA antibody is fused to the N-terminus of the second polypeptide of the antibody Fc domain or portion thereof.

Claim 4 encompasses the protein according to claim 1, wherein the VH and VL of the anti-NKG2D antibody are present on the same polypeptide.
Claim 6 encompasses the protein according to claim 1, wherein the VH and the VL of the anti-CEA antibody are present on the same polypeptide.
Claim 8 encompasses the protein according to claim 1, wherein the first antigen-binding site comprises:
 (a) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:41 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:42;
(b) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:43 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:44;
(c) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:45 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:46;
(d) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:47 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:48;
(e) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:49 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:50 or 
(f) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:1 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:2 (elected species). 
Claim 41 encompasses the protein of claim 1, wherein the second antigen-binding site comprises:
(a) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:196 (elected species);
(b) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:203 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:204; or

Claim 48 encompasses the  protein according claim 1, wherein the antibody Fc domain or portion thereof comprises hinge and CH2 domains.
Claim 49 encompasses the protein according to claim 1, wherein the antibody Fc domain or portion thereof comprises 
(i) hinge and CH2 domains of a human IgG1 antibody, 
(ii) an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody; an
(iii) an amino acid sequence at least 90% identical to the Fe domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071 , Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E, all numbered according to the EU index.
Claim 52 encompasses a formulation comprising the protein of claim 1 and a pharmaceutically acceptable carrier. 
Claim 62 encompasses the protein according to claim 1, wherein the first antigen-binding site comprises:
(a) a heavy chain CDR1 amino acid sequence of SEQ ID NO:54; a heavy chain CDR2 amino acid sequence of SEQ ID NO:55; a heavy chain CDR3 amino acid sequence of SEQ ID NO:56; a light chain CDR1 amino acid sequence of SEQ ID NO:57; a light chain CDR2 amino acid sequence of SEQ ID NO:58; and a light chain CDR3 amino acid sequence of SEQ ID NO:59 (elected species);

(c) a heavy chain CDR1 amino acid sequence of SEQ ID NO:66; a heavy chain CDR2 amino acid sequence of SEQ ID NO:67; a heavy chain CDR3 amino acid sequence of SEQ ID NO:68; a light chain CDR1 amino acid sequence of SEQ ID NO:69; a light chain CDR2 amino acid sequence of SEQ ID NO:70; and a light chain CDR3 amino acid sequence of SEQ ID NO:71; or 
(d) a heavy chain CDR1 amino acid sequence of SEQ ID NO:51; a heavy chain CDR2 amino acid sequence of SEQ ID NO:52; and a heavy chain CDR3 amino acid sequence of SEQ ID NO:53 (elected species).
Claim 63 encompasses the protein according to claim 1, wherein the second antigen- binding site comprises: (a) a heavy chain CDR1 amino acid sequence of SEQ ID NO:197; a heavy chain CDR2 amino acid sequence of SEQ ID NO:198; a heavy chain CDR3 amino acid sequence of SEQ ID NO:199; a light chain CDR1 amino acid sequence of SEQ ID NO:200; a light chain CDR2 amino acid sequence of SEQ ID NO:201; and a light chain CDR3 amino acid sequence of SEQ ID NO:202; 
(b) a heavy chain CDR1 amino acid sequence of SEQ ID NO:205; a heavy chain CDR2 amino acid sequence of SEQ ID NO:206; a heavy chain CDR3 amino acid sequence of SEQ ID NO:207; a light chain CDR1 amino acid sequence of SEQ ID NO:208; a light chain CDR2 amino acid sequence of SEQ ID NO:209; and a light chain CDR3 amino acid sequence of SEQ ID NO:210; or 
(c) a heavy chain CDR1 amino acid sequence of SEQ ID NO:213; a heavy chain CDR2 amino acid sequence of SEQ ID NO:214; a heavy chain CDR3 amino acid sequence of SEQ ID NO:215; a light chain CDR1 amino acid sequence of SEQ ID NO:216; a light chain CDR2 amino acid sequence of SEQ ID NO:217; and a light chain CDR3 amino acid sequence of SEQ ID NO:218.
The specification exemplifies multispecific binding protein that binds to just human NKG2D, the trispecific binding protein (TriNKETs) that each contain an NKG2D-binding domain, a tumor-associated 
However, the specification does not teach the structure-identifying information about the claimed protein comprising (a) a first binding site that binds NKG2D, (b) a second binding site that binds CEA and (c) a third antigen binding site that binds any and all CD16.  The specification does not describe a correlation between function, e.g. binding to any NKG2D, CEA and any CD16 and structure of the first, second and third binding site beyond those antibodies specifically disclosed in the specification.  
With respect to a representative species, the specification neither describes a representative number of species falling with the scope of the genus of a first binding site that binds any NKG2D, (b) a second binding site that binds any CEA and (c) any Fc or portion thereof together that binds any CD16 nor structural feature common to members of the genus so that one of ordinary skill in the art can visualize or recognize the member of the genus of the actual claimed protein themselves.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or a small group of Abbvie).  
Even assuming the first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-NKG2D antibody as shown in Table 1, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at least 90% identity to each VH and VL as set forth in claim 8 (a) to (f) still maintains antigen binding to NKG2D.  
Likewise, even assuming the second first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-CEA antibody as shown in Table 6,  again, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at least 90% identity to each VH and VL as set forth in claim 41 (a) to (c) still maintains antigen binding to CEA.  
At the time the application was filed, it is well established in the art that even a single CDR substitution can disrupt antibody function.  
For example, Piche-Nicholas et al (newly cited, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter effector function, e.g., binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Rudikoff et al. (of record, PNAS 79: 1979-1983, 1982; PTO 892) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.

Chen et al. (of record, EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Regarding antibody Fc domain or portion thereof comprises 
(i) hinge and CH2 domains of a human IgG1 antibody, 
(ii) an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody; and
(iii) an amino acid sequence at least 90% identical to the Fe domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071 , Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E, all numbered according to the EU index, the specification does not teach random substitutions, deletion, addition or a combination thereof that differ from the positions indicated above and having 10% difference to the Fc of  human IgG1 still binds to activating CD16 (FcγRIII) and retaining pairing between the first and second polypeptide comprising Fc domain or portion thereof.  
For example, Lund et al. (The Journal of Immunology 157:4963-4969, 1996; PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).
in vivo working examples of protein that binds to NKG2D, CEA and CD16 from any species.  As such, one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of protein that bind to any NKG2D, any CEA and any CD16.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
While methods of screening phage library is known in the art, neither the specification nor the art teaches how to predict which undisclosed antibodies share the same light chains and bind to different targets, NKG2D and CEA.  The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the University of Rochester v. G.D. Searle & Co.. Inc.. 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
Therefore, only (1) a trispecific binding protein comprising (a) a first antigen-binding site that binds human NKG2D, (b) a second antigen-binding site that binds CEA and (c) an antibody Fc domain from human IgG1, wherein the first antigen-binding site comprises:
 (a) a heavy chain variable domain amino acid sequence of SEQ ID NO:41 and a light chain variable domain amino acid sequence of SEQ ID NO:42;
(b) a heavy chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:43 and a light chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:44;
(c) a heavy chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:45 and a light chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:46; and 
wherein the second antigen-binding site comprises:
(a) a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:195 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:196 (elected species);
(b) a heavy chain variable comprising an amino acid sequence at least 90% identical to SEQ ID NO:203 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:204, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicant’s contribution to the field of art as described in the patent specification relates to the observation that the presence of both an NKG2D-binding site, and an anti-CD16 binding site in a single protein leads to the synergistic activation of an NK cell, and the addition of a tumor antigen-binding site in the same protein allows the activated NK cell to be targeted to a variety of tumor antigens, such as CEA recited in the instant claims. To the extent the single protein. The claimed protein is (1) targeted to a CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell. (See, e.g., [0086] of instant specification.) Accordingly, the invention, as claimed, is not about which NKG2D-binding site is used, or which CEA-binding site is used but rather that the combination of an NKG2D-binding site, a CEA-binding site, and a CD16-binding Fc domain facilitates destruction of the CEA-expressing target cell.

Accordingly, the claimed invention is not directed to a specific antigen-binding site (e.g., a specific set of CDRs) or a specific antibody; rather, Applicant’s invention is directed to a class of proteins comprising a first antigen-binding site comprising a VH and a VL of an anti-NKG2D, a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody; a first polypeptide of an antibody Fc domain or portion thereof; and a second polypeptide of the antibody Fe domain or portion thereof; wherein the first polypeptide of the antibody Fc domain or portion thereof and the second polypeptide of the antibody Fe domain or portion thereof together bind CD16; and wherein the VH or the VL of the anti- NKG2D antibody is fused to the N-terminus of the first polypeptide of the Fc domain or portion thereof, and the VH or the VL of the anti-CEA antibody is fused to the N-terminus of the second polypeptide of the Fc domain or portion thereof. The VH or the VL of the anti-NKG2D antibody and the VH or the VL of the anti-CEA antibody can be selected from those antibodies described in the instant application or otherwise known in the art at the time the application was filed.

The specific sequence of an NKG2D-binding site or a CEA-binding site used in the claimed protein is not central to the invention, and therefore, claim I as amended is supported by corresponding written description sufficiently specific to lead one of ordinary skill in the art to that class of proteins covered by the claim.

Applicant submits that the precise structure of the VH or the VL of the anti-NKG2D antibody and the VH or the VL of the anti-CEA antibody is not required to be recited, because the precise structure of each of those components is not central to the synergistic NK cell activation and destruction of CEA-expressing cells achieved by the claimed single-protein structure, and “claims drawn to the use of known chemical compounds must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds.” (Un re Herschler 591 F.2d 693 (Fed. Cir. 1979), emphasis added). In In re Herschler, the appellant’s invention was directed to the discovery that DMSO enhanced the penetration of a number of compounds, including steroids, through the skin. The appellant’s claims recited, for example, “a method of enhancing the penetration into and across an external membrane barrier of a human or animal subject or a physiologically active steroidal agent capable of eliciting a physiological effect upon topical application thereof, which comprises the concurrent topical administration ... of said steroidal agent ... and an amount of DMSO sufficient to effectively enhance penetration of said steroidal agent....” (in re Herschler (591 F.2d at 695).)  The Patent and Trademark Board of Appeals (‘the Board”) rejected the claims on the basis of inadequate written description, finding that “the only disclosure relating to steroids ... is limited to glucocorticosteroids whereas all the present claims on appeal are drawn either to steroids in general or to steroids not limited to glucocorticosteroids .... It is now well settled law that disclosure of a species is insufficient to provide descriptive support for a generic or sub- generic claim. ...” and found that the claims lacked sufficient written description. (/n re Herschler (591 F.2d at 696).) The court disagreed, and stated that although steroids have a broad scope of physiological activity, the claims were not drawn to novel steroidal agents but to the ability of DMSO to enhance penetration of a variety of compounds through the skin. The court stated that “claims drawn to the use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description.” (n re Herschler (591 F.2d at 701-702).)
Similarly, here, Applicant’s invention as presently claimed is not directed to a novel antigen-binding site or a specific antibody; rather, Applicant’s presently claimed invention is directed to a class of proteins comprising a combination of components (antigen-binding sites) known in the art and/or recited in the instant specification, i.e., an NKG2D-binding site, an anti- CEA-binding site, and an antibody Fc domain or portion thereof sufficient to bind CD16. As discussed above, Applicant’s invention relates to the observation that the presence of both an NKG2D-binding site and an anti-CD16-binding site in a single protein leads to synergistic activation of an NK cell, and the addition of a tumor antigen-binding site in the same protein allows the activated NK cell to be targeted to a cell expressing CEA, thereby facilitating destruction of the CEA-expressing target cell. (See, e.g., [0086] of instant specification.) The specific sequence of an NKG2D-binding site or a CEA-binding site used in the claimed protein is not central to the invention, and therefore, claim 1 as amended is supported by corresponding written description, which is sufficiently specific to lead one having ordinary skill in the art to that class of proteins covered by the claim.
NKG2D and CEA-binding sites disclosed in the specification, together with those known in the art (that need not be described in the specification), provide sufficient description of the claimed genus. 
To the extent the Office maintains the written description rejection over the arguments relating to In re Herschler presented above, Applicant submits that the instant claims nevertheless comply with the written description requirement, at least because the instant specification provides a representative number of species of NKG2D and CEA-binding sites sufficient to show that the joint inventors had possession of the invention at the time the application was filed (‘a sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285 at 1297 (Fed. Cir. 2014), reiterating Regents of the University of California v. Eli Lilly and Company, 119 F.3d 1559 at 1568-69 (Fed. Cir. 1997)(emphasis added)). 
In addition, numerous NKG2D and CEA-binding sites were known in the art at the time the application was filed, and the description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. Accordingly, it was not necessary for Applicant to include in the specification a catalog of all NKG2D and CEA- binding sites known in the art, because those of skill in the art were aware of the studies providing such binding sites. In view of the knowledge of persons of skill in the art at the time, the NKG2D and CEA-binding sites described in detail in the specification constitute a “representative number of species falling within the scope of the genus.”

Accordingly, Applicant submits that that the NKG2D and CEA-binding sites disclosed in the specification, together with those known in that (that need not be described in the specification), provide sufficient description of the claimed genus.

In response, contrary applicant’s assertion the claims are drawn to “the use of known compound”, the claims are drawn to a genus of protein comprising:
 (a) a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody;
(b) a second antigen-binding site that binds comprising a VH and a VI. of an anti-CEA antibody; and
(c) a first polypeptide of an antibody Fe domain or portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16; and
(d) a second polypeptide of the antibody Fe domain or portion thereof;
wherein the first polypeptide of the antibody Fe domain or portion thereof and the second polypeptide of the antibody Fe domain or portion thereof together bind CD16; and
wherein the VH or the VL of the anti-NKG2D antibody is fused to the N-terminus of the first polypeptide of the antibody Fc domain or portion thereof, and the VH or the VL of the anti- CEA antibody is fused to the N-terminus of the second polypeptide of the antibody Fc domain or portion thereof, not a method of using known compound as argued. 

In response to the argument that the VH or the VL of the anti-NKG2D antibody and the VH or the VL of the anti-CEA antibody can be selected from those antibodies described in the instant application or otherwise known in the art at the time the application was filed, it is noted that claim 8 recites the protein according to claim 1, wherein the first antigen-binding site comprises:
at least 90% identical to SEQ ID NO:41 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:42;
(b) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:43 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:44;
(c) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:45 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:46;
(d) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:47 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:48;
(e) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:49 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:50 or 
(f) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:1 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:2 (elected species). 
Claim 41 encompasses the protein of claim 1, wherein the second antigen-binding site comprises:
(a) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:196 (elected species);
(b) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:203 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:204; or
(c) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:211 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:212.   Thus, the claims are drawn to variants of known anti-NKG2D and anti-CEA.  
Even assuming the first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-NKG2D antibody as shown in Table 1, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at least 90% identity to each VH and VL as set forth in claim 8 (a) to (f) still maintains antigen binding to NKG2D.  
Likewise, even assuming the second first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-CEA antibody as shown in Table 6,  again, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at least 90% identity to each VH and VL as set forth in claim 41 (a) to (c) still maintains antigen binding to CEA.  
At the time the application was filed, it is well established in the art that even a single CDR substitution can disrupt antibody function.  
in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Rudikoff et al. (of record, PNAS 79: 1979-1983, 1982; PTO 892) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
Chen et al. (of record, EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
Furthermore, the antibody Fc domain or portion thereof comprises 
(i) hinge and CH2 domains of a human IgG1 antibody, 
(ii) an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody; and
(iii) an amino acid sequence at least 90% identical to the Fc domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071 , Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E, all numbered according to the EU index, the specification does not teach random substitutions, deletion, addition or a combination thereof that differ from the positions indicated above and having 10% difference to the Fc of  human IgG1 still binds to activating CD16 (FcγRIII) and retaining pairing between the first and second polypeptide comprising Fc domain or portion thereof (claim 49). 
For example, Lund et al. (The Journal of Immunology 157:4963-4969, 1996; PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation 

With respect to representative number of species, there is not a single protein that binds to NKG2D, CEA and CD16 in the specification as filed.  The specification does not describe a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus” (AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285 at 1297 (Fed. Cir. 2014), reiterating Regents of the University of California v. Eli Lilly and Company, 119 F.3d 1559 at 1568-69 (Fed. Cir. 1997)(emphasis added)). 

Contrary to applicant’s assertion that claimed protein is (1) targeted to a CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell. (See, e.g., [0086] of instant specification.), 
Paragraph [0086] reproduced below for Applicant’s convenience:
[0086] The invention provides multi-specific binding proteins that bind CAIX, ANO1, mesothelin, TROP2, CEA or Claudin-18.2 on a cancer cell and the NKG2D receptor and CD16 receptor on natural killer cells to activate the natural killer cell. The multi-specific binding proteins are useful in the pharmaceutical compositions and therapeutic methods described herein. Binding of the multi-specific binding protein to the NKG2D receptor and CD16 receptor on natural killer cell enhances the activity of the natural killer cell toward destruction of a cancer cell. Binding of the multi-specific binding protein to CAIX, ANO1, mesothelin, TROP2, CEA or Claudin-18.2 on a cancer cell brings the cancer cell into proximity with the natural killer cell, which facilitates direct and indirect destruction of the cancer cell by the natural killer cell. Further description of exemplary multi-specific binding proteins is provided below.

There is no objective evidence in the specification as filed that the claimed protein variants target (1) CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell.  
Finally, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, Amgen page 1361).  For these reasons, the rejection is maintained. 


Claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a trispecific binding protein comprising (a) a first antigen-binding site that binds human NKG2D, (b) a second antigen-binding site that binds CEA and (c) an antibody Fc domain from human IgG1, wherein the first antigen-binding site comprises:
 (a) a heavy chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:41 and a light chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:42;
(b) a heavy chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:43 and a light chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:44;
(c) a heavy chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:45 and a light chain variable domain amino acid sequence at least 90% identical to SEQ ID NO:46; and 
wherein the second antigen-binding site comprises:
(a) a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:195 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:196 (elected species);
(b) a heavy chain variable comprising an amino acid sequence at least 90% identical to SEQ ID NO:203 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:204, does not reasonably provide enablement for any protein as set forth in claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any protein comprising:
 (a) a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody;
(b) a second antigen-binding site that binds comprising a VH and a VI. of an anti- CEA antibody; and
(c) a first polypeptide of an antibody Fe domain or portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16; and
(d) a second polypeptide of the antibody Fe domain or portion thereof;
wherein the first polypeptide of the antibody Fe domain or portion thereof and the second polypeptide of the antibody Fe domain or portion thereof together bind CD16; and
wherein the VH or the VL of the anti-NKG2D antibody is fused to the N-terminus of the first polypeptide of the antibody Fc domain or portion thereof, and the VH or the VL of the anti- CEA antibody is fused to the N-terminus of the second polypeptide of the antibody Fe domain or portion thereof.
Claim 2 encompasses the protein of claim 1, wherein the first antigen-binding site binds to NKG2D in humans and any non-human primates. 
Claim 4 encompasses the protein according to claim 1, wherein the VH and VL of the anti-NKG2D antibody are present on the same polypeptide.

Claim 8 encompasses the protein according to claim 1, wherein the first antigen-binding site comprises:
 (a) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:41 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:42;
(b) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:43 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:44;
(c) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:45 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:46;
(d) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:47 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:48;
(e) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:49 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:50 or 
(f) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:1 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:2 (elected species). 
Claim 41 encompasses the protein of claim 1, wherein the second antigen-binding site comprises:
(a) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:196 (elected species);
(b) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:203 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:204; or
(c) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:211 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:212. 
Claim 48 encompasses the  protein according claim 1, wherein the antibody Fc domain or portion thereof comprises hinge and CH2 domains.

(i) hinge and CH2 domains of a human IgG1 antibody, 
(ii) an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody; an
(iii) an amino acid sequence at least 90% identical to the Fe domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071 , Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E, all numbered according to the EU index.
Claim 52 encompasses a formulation comprising the protein of claim 1 and a pharmaceutically acceptable carrier. 
Claim 62 encompasses the protein according to claim 1, wherein the first antigen-binding site comprises:
(a) a heavy chain CDR1 amino acid sequence of SEQ ID NO:54; a heavy chain CDR2 amino acid sequence of SEQ ID NO:55; a heavy chain CDR3 amino acid sequence of SEQ ID NO:56; a light chain CDR1 amino acid sequence of SEQ ID NO:57; a light chain CDR2 amino acid sequence of SEQ ID NO:58; and a light chain CDR3 amino acid sequence of SEQ ID NO:59 (elected species);
(b) a heavy chain CDR1 amino acid sequence of SEQ ID NO:60; a heavy chain CDR2 amino acid sequence of SEQ ID NO:61; a heavy chain CDR3 amino acid sequence of SEQ ID NO:62; a light chain CDR1 amino acid sequence of SEQ ID NO:63; a light chain CDR2 amino acid sequence of SEQ ID NO:64; and a light chain CDR3 amino acid sequence of SEQ ID NO:65;

(d) a heavy chain CDR1 amino acid sequence of SEQ ID NO:51; a heavy chain CDR2 amino acid sequence of SEQ ID NO:52; and a heavy chain CDR3 amino acid sequence of SEQ ID NO:53 (elected species).
Claim 63 encompasses the protein according to claim 1, wherein the second antigen- binding site comprises: (a) a heavy chain CDR1 amino acid sequence of SEQ ID NO:197; a heavy chain CDR2 amino acid sequence of SEQ ID NO:198; a heavy chain CDR3 amino acid sequence of SEQ ID NO:199; a light chain CDR1 amino acid sequence of SEQ ID NO:200; a light chain CDR2 amino acid sequence of SEQ ID NO:201; and a light chain CDR3 amino acid sequence of SEQ ID NO:202; 
(b) a heavy chain CDR1 amino acid sequence of SEQ ID NO:205; a heavy chain CDR2 amino acid sequence of SEQ ID NO:206; a heavy chain CDR3 amino acid sequence of SEQ ID NO:207; a light chain CDR1 amino acid sequence of SEQ ID NO:208; a light chain CDR2 amino acid sequence of SEQ ID NO:209; and a light chain CDR3 amino acid sequence of SEQ ID NO:210; or 
(c) a heavy chain CDR1 amino acid sequence of SEQ ID NO:213; a heavy chain CDR2 amino acid sequence of SEQ ID NO:214; a heavy chain CDR3 amino acid sequence of SEQ ID NO:215; a light chain CDR1 amino acid sequence of SEQ ID NO:216; a light chain CDR2 amino acid sequence of SEQ ID NO:217; and a light chain CDR3 amino acid sequence of SEQ ID NO:218.
The specification exemplifies multispecific binding protein that binds to just human NKG2D, the trispecific binding protein (TriNKETs) that each contain an NKG2D-binding domain, a tumor-associated antigen binding domain (CAIX-binding domain) and an Fc domain that binds to CD16 as shown in Fig. 1.  The TriNKETs tested include A44-TriNKET-CAIC (ADI-2774 and a CAIX-binding domain).  The CAIX-binding domain was composed of a heavy chain variable domain SEQ ID NO: 80 and a light chain variable domain of SEQ ID NO: 81, see Example 8. 

It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).   Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen, it is unpredictable which protein comprising the undisclosed VH and VL for the first binding site and second binding site and Fc bind to NKG2D, CEA and CD16, effective for treating cancer.  
Even assuming the first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-NKG2D antibody as shown in Table 1, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at least 90% identity to each VH and VL as set forth in claim 8 (a) to (f) still maintains antigen binding to NKG2D.  
Likewise, even assuming the second first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-CEA antibody as shown in Table 6,  again, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the 
At the time the application was filed, it is well established in the art that even a single CDR substitution can disrupt antibody function.  
For example, Piche-Nicholas et al (newly cited, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter effector function, e.g., binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Rudikoff et al. (of record, PNAS 79: 1979-1983, 1982; PTO 892) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
Chen et al. (of record, EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.
Regarding antibody Fc domain or portion thereof comprises 
(i) hinge and CH2 domains of a human IgG1 antibody, 
(ii) an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody; and
(iii) an amino acid sequence at least 90% identical to the Fe domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, 
For example, Lund et al. (The Journal of Immunology 157:4963-4969, 1996; PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).
There are no in vivo working examples of protein that binds to NKG2D, CEA and CD16 from any species for treating any CEA expressing cancer.   
Thus, a skilled person cannot predict which combination of antibodies VH and VL and Fc would have an additive or synergistic effect on NK cells for treating CEA expressing cancer.  As such, it would take an undue amount of experimentation for one skilled in the art to practice the claimed invention as broadly as claimed.

Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.  
Applicant respectfully submits that disclosure as filed meets the enablement requirement for claims 1-2, 4, 6, 8, 41, 48-49, 62, and 63, as amended, at least because undue experimentation would not be required for a person of skill in the art to make or use the invention commensurate in scope with these claims, as amended. Specifically, as discussed above, Applicant’s invention is not about which NKG2D-binding site is used or which CEA- binding site is used, but rather that the presence of both an NKG2D-binding site and a CD16- binding site in a single protein leads to synergistic activation of an NK cell, and the in the same protein allows the activated NK cell to be targeted to a cell expressing a tumor-associated antigen (TAA (in the context of the present claims, the TAA is CEA)), thereby facilitating destruction of the TAA-expressing target cell. (See, e.g., [0086] of instant specification.)
As the Office has acknowledged, the specification discloses “five anti-NKG2D antibodies”, “three antibodies that bind to CEA”, and that the “specification exemplifies multispecific binding protein that binds to just human NKG2D, the trispecific binding protein (TriNKETs) that each contain an NKG2D-binding domain, a tumor-associated antigen binding domain (CAIX-binding domain) and an Fc domain that binds to CD16 as shown in Fig. 1.” (Office action, p. 22.) Further, as discussed above, Table 1 provides 28 combinations of VH and VL sequences that bind to NKG2D and at least 10 additional NKG2D-binding sites suitable for use with the present invention were known in the art at the time the application was filed (see Appendix A, filed herewith), and in addition to the 3 CEA antibodies disclosed in the specification, at least 50 additional CEA-binding sites suitable for use with the present invention were known in the art at the time the application was filed (see Appendix B, filed herewith). Accordingly, a skilled artisan having the benefit of the teachings in the specification (at, for example, [0090] — [0106]), would have been able to combine the claimed components (i.e., an NKG2D-binding site and CEA-binding site as disclosed in the application and/or known in the art, together with a first and second Fe domain, the structure of which is also well known in the art). In other words, the skilled person, after reading the instant specification, would have understood how to use a NKG2D-binding site, a CEA-binding site, and a first and second Fc domain to create a protein capable of synergistically activating an NK cell and targeting the NK cell to a target cell expressing CEA, thereby facilitating destruction of the target cell.
In view of the foregoing, Applicant submits that the instant specification complies with the requirement under 35 U.S.C. § 112(a), first paragraph, and respectfully requests that the rejection of claims 1-2, 4, 6, 8, 41, 48-49, 62, and 63, as amended, be reconsidered and withdrawn.

In response, contrary applicant’s assertion the claims are drawn to “the use of known compound”, the claims are drawn to a genus of protein comprising:
 (a) a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody;
(b) a second antigen-binding site that binds comprising a VH and a VI. of an anti- CEA antibody; and
(c) a first polypeptide of an antibody Fe domain or portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16; and
(d) a second polypeptide of the antibody Fe domain or portion thereof;
wherein the first polypeptide of the antibody Fe domain or portion thereof and the second polypeptide of the antibody Fe domain or portion thereof together bind CD16; and


In response to the argument that the VH or the VL of the anti-NKG2D antibody and the VH or the VL of the anti-CEA antibody can be selected from those antibodies described in the instant application or otherwise known in the art at the time the application was filed, it is noted that claim 8 recites the protein according to claim 1, wherein the first antigen-binding site comprises:
 (a) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:41 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:42;
(b) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:43 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:44;
(c) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:45 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:46;
(d) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:47 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:48;
(e) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:49 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:50 or 
(f) the VH of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:1 and the VL of the anti-NKG2D antibody is at least 90% identical to SEQ ID NO:2 (elected species). 
Claim 41 encompasses the protein of claim 1, wherein the second antigen-binding site comprises:
(a) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:196 (elected species);
(b) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:203 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:204; or
(c) the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO:211 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO:212.   Thus, the claims are drawn to variants of any known anti-NKG2D and anti-CEA.  
Even assuming the first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-NKG2D antibody as shown in Table 1, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at 
Likewise, even assuming the second first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) are from a known anti-CEA antibody as shown in Table 6,  again, the specification does not teach where and what amino acid within the full-length sequence of the VH and VL to be substituted, deleted, added or a combination thereof such as that the modified VH and VL having at least 90% identity to each VH and VL as set forth in claim 41 (a) to (c) still maintains antigen binding to CEA.  
At the time the application was filed, it is well established in the art that even a single CDR substitution can disrupt antibody function.  
For example, Piche-Nicholas et al (newly cited, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter effector function, e.g., binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Rudikoff et al. (of record, PNAS 79: 1979-1983, 1982; PTO 892) teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.
Chen et al. (of record, EMBO J., 14: 2784-2794, 1995; PTO 892) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I). For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  
Furthermore, the antibody Fc domain or portion thereof comprises 
(i) hinge and CH2 domains of a human IgG1 antibody, 
(ii) an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody; and
(iii) an amino acid sequence at least 90% identical to the Fc domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, 
For example, Lund et al. (of record, The Journal of Immunology 157:4963-4969, 1996; PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968).  Thus, the art teach it is unpredictable which substitution, deletion, addition or a combination thereof in the CDRs/Fc retains antigen binding, and sometime, such modification affects effector function.  

With respect to representative number of species, there is not a single protein that binds to NKG2D, CEA and CD16 in the specification as filed.  
Contrary to applicant’s assertion that claimed protein is (1) targeted to a CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell. (See, e.g., [0086] of instant specification.), 
Paragraph [0086] reproduced below for Applicant’s convenience:
[0086] The invention provides multi-specific binding proteins that bind CAIX, ANO1, mesothelin, TROP2, CEA or Claudin-18.2 on a cancer cell and the NKG2D receptor and CD16 receptor on natural killer cells to activate the natural killer cell. The multi-specific binding proteins are useful in the pharmaceutical compositions and therapeutic methods described herein. Binding of the multi-specific binding protein to the NKG2D receptor and CD16 receptor on natural killer cell enhances the activity of the natural killer cell toward destruction of a cancer cell. Binding of the multi-specific binding protein to CAIX, ANO1, mesothelin, TROP2, CEA or Claudin-18.2 on a cancer cell brings the cancer cell into proximity with the natural killer cell, which facilitates direct and indirect destruction of the cancer cell by the natural killer cell. Further description of exemplary multi-specific binding proteins is provided below.

There is no objective evidence in the specification as filed that the claimed protein variants target (1) any CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell.  

A pharmaceutical composition in the absence of in vivo working example is unpredictable. 

For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 48 and 52 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892). 
Regarding claim 1, Shah teaches a protein such as trispecific diabody binding molecule comprises (a) a first antigen binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of antibody, (b) a second antigen-binding site comprises a heavy chain variable domain (VH) and a light chain variable domain (VL) of an antibody and (c) a first polypeptide of an antibody Fc domain comprises CH2-CH3 domain, (d) a second polypeptide of an antibody Fc domain comprises a CH2 and a CH3 domain wherein the VL of the first antigen-binding binding site is fused to the N-terminus of the first CH2-CH3 polypeptide and the VL of the second antigen-binding binding site is fused to the N-terminus of the second CH2-CH3 polypeptide.  The two CH2-CH3 polypeptides together inherently binds to CD16, see Figure 2 below:  The term “or” does not require VH is fused to the N-terminus.  

    PNG
    media_image1.png
    700
    600
    media_image1.png
    Greyscale
 

The reference trispecific binding molecule (p. 22, reference claims 1-4) is capable of binding to NKG2D on effector cell (p. 23, reference claim 5), CEA on tumor cell (p. 24, p. 45, 51, reference claim 6) and the Fc domain comprising CH2-CH3 of human IgG1 (p. 20, para. [0034], p. 85) binds to CD16 (low affinity FcγRIIIa, p. 86).  Shah teaches the antibody comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), see para. [0012], Figure 2, polypeptide chain 1).  
Regarding 4, Shah teaches the first antibody comprises a heavy chain variable domain (VH) and a light chain variable domain (VL) wherein the VH and VL are linked together via a linker on the same polypeptide, see Figure 2, polypeptide chain 1, in particular).  
Regarding claim 5, Shah teaches the second antibody comprises a heavy chain variable domain (VH) and a light chain variable domain (VL), see para. [0012], Figure 2, polypeptide chain 2).  

Regarding claim 48, Shah teaches the Fc comprises a hinge, CH2 and CH3 domain, see p. 6, para. [0013], [00228].  Exemplary Fc comprises CH2-CH3 domain is human IgG1 (SEQ ID NO: 1), see p. 84.
The complete CH2-CH3 domains of the reference polypeptide inherently comprises residues 231 to amino acid 341 of human IgG1 (aka the wild type, see para. [00227]), which is expected to bind to its FcγRs such as FcγRI (aka CD64), FcγRII (aka CD32) and FcγRIII (aka CD16), see para. [00230].  
Regarding claim 52, Shah teaches  formulation, e.g., composition comprising the reference trispecific antibody and a pharmaceutically acceptable carrier, see reference claim 16.
Thus, the reference teachings anticipate the claimed invention.
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicant submits that the proteins recited in the claims of the instant application are not specifically named in Shah. Rather, to arrive at the claimed protein it is necessary to select different—unconnected—portions of teachings within Shah and combine them, e.g., to independently select CEA from a long list of first and second cancer antigens, and then to select NKG2D from a list of effector cell antigens, and farther to include a first polypeptide of an antibody Fc domain or portion thereof and a second polypeptide of the Fc domain or portion thereof that together bind CD16, to arrive at a specific protein recited in claim 1 as amended.
Shah describes “Tri-Specific Binding Molecules wherein the first and second Cancer Antigens are independently selected from” a long list of cancer antigens, CEA being one among many. (See Shah at pp. 23-24, para. [0045] and [0046].) Moreover, Shah teaches tri-specific- binding proteins that can bind to one of a long list of Effector Cell Antigens, including CD2, CD3, CD16, CD19, CD20, CD22, CD32B, CD64, the B cell Receptor (BCR), the T cell Receptor (TCR), and the NKG2D receptor. (See Shah at p. 23, [0044].) With respect to Fe domains, Shah teaches that “CH2 and CH3 Domains of the two heavy chains interact to form the Fc Domain, which is a domain that is recognized by cellular Fe Receptors (FcyRs).” (See Shah at p. 84, [00226].) Shah goes on to say that the Fc domain of the binding molecules may possess the ability to bind to one or more Fe receptors (e.g., FcyR(s)),” but that “more preferably such Fe Domain will cause altered binding to FcyRIA (CD64), FcyRIIA (CD32A), FcyRIIB (CD32B), FcyRIIIA (CD16a) or FcyRIIIB (CD16b) (relative to the binding exhibited by 
Thus, one of ordinary skill in the art would not have been able to at once envisage the invention recited in claim of the instant application, as amended, in which a protein comprises a first antigen-binding site comprising a VH and a VL of an anti-NKG2D antibody; a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody; a first polypeptide of an antibody Fc domain or portion thereof; and a second polypeptide of the antibody Fc domain or portion thereof; wherein the first polypeptide of the antibody Fe domain or portion thereof and the second polypeptide of the antibody Fc domain or portion thereof together bind CD16; and wherein the VH or the VL of the anti- NKG2D antibody is fused to the N-terminus of the first polypeptide of the Fc domain or portion thereof, and the VH or the VL of the anti-CEA antibody is fused to the N-terminus of the second polypeptide of the Fe domain or portion thereof.
In particular, the instant invention is based, in part, on the discovery that the presence of both an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) in a single protein leads to synergistic activation of an NK cell, and the addition of a tumor antigen-binding site in the same protein allows the activated NK cell to be targeted to a cell expressing a tumor-associated antigen (TAA (in the context of the present claims, the TAA is CEA)), thereby facilitating destruction of the TAA-expressing target cell. (See, e.g., [0086] of instant specification.) Nothing in Shah particularly points to an embodiment in which both an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) were present in a single molecule. Indeed, Shah teaches that “it is preferred for the CH2-CH3 domains of the polypeptide chains of the Fc Domain-containing diabodies of the present invention to exhibit decreased (or substantially no) binding to ... FcyRIIIA (CD16a) or FcyRIIIB (CD16b).” (See Shah at p. 88, [00233], emphasis added.) Accordingly, Shah fails to anticipate claim 1 at least because Shah does not teach or suggest a protein in which a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody, and a CD16-binding Fc domain are present in a single protein, let alone a protein in which a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody, a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody, and a CD16- binding Fc domain are present in a single protein. Claims 4, 6, 48-49, and 52 depend from and incorporate all elements of claim 1. Therefore, Shah fails to anticipate any of these claims. Accordingly, claims 1, 4, 6, 48-49, and 52 are patentable over Shah. Applicant requests reconsideration and withdrawal of this rejection.

Contrary to applicant’s assertion that Shah does not particularly points to an embodiment in which both an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) were present in a single molecule, Shah teaches a single protein having the structure shown in Fig. A below, e.g., a trispecific diabody binding molecule comprises (a) a first antigen binding site comprising a 

    PNG
    media_image1.png
    700
    600
    media_image1.png
    Greyscale

The complete CH2-CH3 domains of the reference polypeptide inherently comprises residues 231 to amino acid 341 of human IgG1 (aka the wild type, see para. [00227]), which is expected to bind to its FcγRs such as FcγRI (aka CD64), FcγRII (aka CD32) and FcγRIII (aka CD16), see para. [00230].  In 
In response to the argument that Shah teaches that “it is preferred for the CH2-CH3 domains of the polypeptide chains of the Fc Domain-containing diabodies of the present invention to exhibit decreased (or substantially no) binding to ... FcyRIIIA (CD16a) or FcyRIIIB (CD16b).” (See Shah at p. 88, [00233], emphasis added.), “[Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Shah teaches complete CH2-CH3 domains of the polypeptide comprises residues 231 to amino acid 341 of human IgG1 (aka the wild type, see para. [00227]) is expected to bind to its FcγRs such as FcγRI (aka CD64), FcγRII (aka CD32) and FcγRIII (aka CD16), see para. [00230].  
In addition to the wildtype human IgG1 Fc comprising CH2 and CH3 domain, Shah also teaches variants that eliminate the ability of such Fc domain to bind to inhibitory receptors, namely FcγRIIB (CD32a and CD32b) which expressed on B lymphocytes, see para. [00230].  Shah taches variant of human IgG1 Fc domain having F243L, R292P, Y300L, V305I or P296L substitutions that increased binding to activating receptor such as CD16A (FcγRIIIA), see para. [00233].   Thus, the reference teachings anticipate the claimed invention.
For these reasons, the rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) in view of US Pat No. 9,127,064 (of record, Urso hereafter, issued September 8, 2015; PTO 892).
The teachings of Shah have been discussed supra. 
Shah does not teach the first antigen-binding site binds to NKG2D in human and non-human primates as per claim 2. 

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the antibody of Shah by substituting the antigen binding site that binds to NKG2D in the trispecific antibody of Shah for the antigen binding domain that binds to human NKG2D and non-human primate such as cynomolgus monkey NKG2D, as taught by Urso, to arrive at the claimed invention with a reasonable expectation success, i.e., trispecific IgG1 antibody that binds to human and non-human primate NKG2D and CEA and the Fc that binds to CD16 or the scFv that binds to CD16.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody because Urso teaches how to prepare a fully human monoclonal antibody that binds to human NKG2D of IgG1 and cynomolgus monkey NKG2D using the reference VH and VL amino acid sequences, see col. 38, line 33 to col. 41, col. 72, Examples 1-3, in particular. 
One of ordinary skill in the art would have been motivated to do so because Urso teaches antibody that binds to human and non-human primate NKG2D have the advantage of allowing for toxicity testing in the most suitable animal model (or models) prior to use in humans, see col. 13, line 27-62. 
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that the claims as amended relate in part to Applicant’s discovery that a protein comprising three binding sites, an anti-CEA-binding site, an anti-NKG2D-binding site, and antibody Fc domain or portion thereof sufficient to bind CD16, in a single protein, (1) targets the protein to a CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell. (See, e.g., [0086] of instant specification.)  Applicant submits that the Office has failed to make a prima facie case of obviousness, because the skilled artisan would not have been motivated to combine the cited references to arrive at Applicant’s invention. For example, nothing in Shah and Urso would have led the skilled artisan to combine both an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) in a single molecule to achieve synergistic activation of an NK cell as taught in Applicant’s specification. 

In response, the arguments with respect to a single protein of Shah have been discussed supra and incorporated here by reference.  
Shah does not teach the first antigen-binding site binds to NKG2D in human and non-human primates as per claim 2. 
However, Urso teaches antibodies against human NKG2D, see entire document, Col. 3, line 33-41, col. 8, 19, claims in particular.  Urso further teaches an antibody can bind to cynomolgus or rhesus NKG2D (see Example 5) with an affinity of about 30% or more, about 50% or more, about 65% or more, 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the antibody of Shah by substituting the antigen binding site that binds to NKG2D in the trispecific antibody of Shah for the antigen binding domain that binds to human NKG2D and non-human primate such as cynomolgus monkey NKG2D, as taught by Urso, to arrive at the claimed invention with a reasonable expectation success, i.e., trispecific IgG1 antibody that binds to human and non-human primate NKG2D and CEA and the Fc that binds to CD16 or the scFv that binds to CD16.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody because Urso teaches how to prepare a fully human monoclonal antibody that binds to human NKG2D of IgG1 and cynomolgus monkey NKG2D using the reference VH and VL amino acid sequences, see col. 38, line 33 to col. 41, col. 72, Examples 1-3, in particular. 
One of ordinary skill in the art would have been motivated to do so because Urso teaches antibody that binds to human and non-human primate NKG2D have the advantage of allowing for toxicity testing in the most suitable animal model (or models) prior to use in humans, see col. 13, line 27-62. 
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
In response to the argument that the claimed single protein, (1) targets the protein to a CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell, these arguments are not found 
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.
Therefore, while the arguments of counsel about the results being unexpected are noted, they were not found persuasive as no affidavit or declaration including statements regarding the expectations of one of ordinary skill has been submitted.   
Further, there is not a single protein that binds to CEA, NKG2D and CD19 in the specification as filed, much less synergistically activates an NK cell by co-stimulating NKG2D and CD16 to CEA expressing cancer cells. 
For these reasons, the rejection is maintained. 


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) in view of Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ) and WO2013/092001 (newly cited, published June 27, 2013; PTO 892).
The teachings of Shah have been discussed supra. 

However, Rader teaches a full-length IgG1 antibody (col. 4, line 25, Figure 2B, reference claim 8, Example 3-4) comprising a first antigen binding domain, e.g., VH and Vλ that binds to human NKG2D (col. 13, line 27-29), the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  The Fc region of the full-length IgG1 antibody is expected to binds to the its CD16, which is low affinity FcγRIII, see col. 13, line 21-23, in particular. 
	Regarding claim 8, Rader teaches the first antigen-binding site that binds to human NKG2D comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, which is 99.1% identical to the claimed SEQ ID NO: 47, see sequence alignment below.
	US-13-057-092-9

  Query Match             99.1%;  Score 641;  DB 9;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTKYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121
              |
Db        121 S 121

 and wherein the light variable domain comprises the amino acid sequence of SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 48, see sequence alignment below:
US-13-057-092-10

  Query Match             100.0%;  Score 571;  DB 9;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60

Qy         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110

The WO2013/092001 teaches bispecific antibody (bsFc) comprising a Fab fragment as a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second antigen, an immunoglobulin CH2 domain and an immunoglobulin CH3 domain, see para. [0013] wherein either the first or second binding site binds a tumor associated antigen such as carcinoembryonic antigen (CEA) and either the first binding site or the second binding sites binds a NK (natural killer) cell specific NKG2D, see reference entire document, claims 1-2, 4, 6-7, 42, in particular.  The native Fc sequence is able to mediate binding to Fc-receptor, see para. [00120], [0123].  Examples of Fc receptors include CD16 (aka FcγRIII) on NK cells, and monocytes, see para. [00127], [00128].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Shah and Rader by substituting the antigen binding site that binds to NKG2D in the trispecific antibody of Shah for the antigen binding domain comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 9 and a light chain comprising the amino acid sequence of SEQ ID NO: 10 that binds to NKG2G as taught by Rader to arrive at the claimed invention with a reasonable expectation success, i.e., bispecific IgG1 antibody that binds to human NKG2D and CEA and the Fc that binds to CD16 in order to recruit effector NK cells to CEA expressing cancer as taught by the WO2013/092001. 

One of ordinary skill in the art would have been motivated to do so because Rader teaches fully human anti-NKG2D antibody is expected to minimize immunogenicity and damage to non-diseased cells that expressed NKG2D receptors and the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
Further, the combination does not change the operation of antibody of Shah.  It merely improves upon the antibody that binds to NKG2D, CEA and CD16 by minimize its immunogenicity and binding specificity toward NKG2D. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
nuary 18, 2022 have been fully considered but they are not persuasive. 
As discussed above, in the context of rejections under 35 U.S.C. § 102(a)(1), Applicant submits that the proteins recited in the claims of the instant application are not specifically named or described in Shah. Rather, to arrive at the claimed protein it is necessary to select different—unconnected—portions of teachings within Shah and combine them, e.g., independently select CEA from a long list of cancer antigens, and then to select NKG2D from a list of effector cell antigens, and an Fc domain capable of binding CD16 Nowhere Shah indicates that Fc domains that have reduced or substantially no binding to Fc receptors are preferred) to arrive at a specific protein recited in claim 1 as amended.

Rader fails to cure Shah’s deficiencies. Applicant submits that the skilled person would not have been motivated to combine the teachings of Shah and Rader to arrive at elements (a) and (b) of the protein of claim 1. Rader describes that NKG2D is a receptor expressed on natural killer (NK) and certain T cells. (Rader at col. 1, Il. 38-40.) However, the Office has not provided any reason why one of ordinary skill in the art would have selected NKG2D among many other receptors on NK and T cells, let alone would have had a reason to modify any one of the Tri-Specific Binding Molecules described in Shah with an anti-NKG2D antibody of Rader.

No such motivation is available in Rader. Rader discloses, generally, use of anti-NKG2D antibodies to treat cancer. Rader created an anti-NKG2D antibody called KYK-1.0 by a screening method, and affinity-matured KYK-1.0 to generate a variant called KYK-2.0 (see Rader at Example 1). Rader shows that soluble KYK-2.0 IgG1 “exhibits antagonistic activity through interfering with effector cell to target cell recognition mediated by NKG2D receptor/ligand interactions.” (See Rader at col. 15, Il. 22-26, emphasis added.) In contrast, the instant invention is based, in part, on the discovery that the presence of an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) in a single protein leads to synergistic activation of an NK cell, and the addition of a tumor antigen-binding site in the same protein allows the activated NK cell to be targeted to a cell expressing a tumor-associated antigen, thereby facilitating destruction of the target cell. (See, e.g., [0086] of instant specification.)

Although the antibodies of Rader were also found to be agonistic (i.e., increased NK cell activation, this was only observed when KYK-2.0 IgG1 was immobilized on the surface of a tissue-culture plate. (Rader at Example 4, e.g., “the agonizing activity of target cell surface NKG2D ligands can be mimicked by immobilized KYK-2.0 IgG1”.) Therefore, the skilled person would have understood that the KYK-2.0 IgG1 antibody of Rader is antagonistic under soluble conditions and agonistic when immobilized. Consistent with this observation, Rader lists “NK cell malignancies” as a type of cancer to be treated by its anti- NKG2D antibodies, which suggests that Rader considers NKG2D to be a tumor-associated antigen (TAA) (see Rader at col. 5,1. 21).

Rader also states, generally, that “[i]n some embodiments, the antibody has specificity for one or more tumor antigens in addition to NKG2D.” (See Rader at col. 4, Il. 50-51). However, Rader does not provide any guidance on how to select the second antigen. Given Rader’s recognition of NKG2D as a TAA, the skilled person would have understood that Rader’s disclosure teaches or suggests targeting multiple TAAs (i.e., NKG2D and another TAA) using a single protein. Indeed, the Office has not articulated why NKG2D and CEA are a 

For at least the reasons above, Applicant submits that the protein recited in instant claim 1 would not have been obvious to the skilled person in view of the combined teachings of Shah and Rader. Applicant requests reconsideration and withdrawal of this rejection.

In response, the arguments with respect to a single protein of Shah have been discussed supra and incorporated here by reference.  
Shah does not teach the protein of claim 1, wherein the first antigen binding site comprises (a) a heavy chain variable domain amino acid sequence at least 90% identical to SEQ ID NO: 47 and a light chain variable domain amino acid sequence at least 90% identical to SEQ ID NO: 48 as per claim 48.
However, Rader teaches a full-length IgG1 antibody (col. 4, line 25, Figure 2B, reference claim 8, Example 3-4) comprising a first antigen binding domain, e.g., VH and Vλ that binds to human NKG2D (col. 13, line 27-29), the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  The Fc region of the full-length IgG1 antibody is expected to binds to the its CD16, which is low affinity FcγRIII, see col. 13, line 21-23, in particular. 
	Regarding claim 8, Rader teaches the first antigen-binding site that binds to human NKG2D comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, which is 99.1% identical to the claimed SEQ ID NO: 47, see sequence alignment below.
	US-13-057-092-9

  Query Match             99.1%;  Score 641;  DB 9;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTKYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121
              |


 and wherein the light variable domain comprises the amino acid sequence of SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 48, see sequence alignment below:
US-13-057-092-10

  Query Match             100.0%;  Score 571;  DB 9;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60

Qy         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110

The WO2013/092001 teaches bispecific antibody (bsFc) comprising a Fab fragment for a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second antigen, an immunoglobulin CH2 domain and an immunoglobulin CH3 domain, see para. [0013] wherein either the first or second binding site binds a tumor associated antigen such as carcinoembryonic antigen (CEA) and either the first binding site or the second binding sites binds a NK (natural killer) cell specific NKG2D, see reference entire document, claims 1-2, 4, 6-7, 42, in particular.  The native Fc sequence is able to mediate binding to Fc-receptor, see para. [00120], [0123].  Examples of Fc receptors include CD16 (aka FcγRIII) on NK cells, and monocytes, see para. [00127], [00128].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Shah and Rader by substituting the antigen binding site that binds to NKG2D in the trispecific antibody of Shah for the antigen binding domain that binds to NKG2G, as taught by Rader to arrive at the claimed invention with a reasonable expectation success, i.e., bispecific IgG1 antibody that binds to human NKG2D and CEA and the Fc that binds to CD16 in order to recruit effector NK cells to CEA expressing cancer as taught by the WO2013/092001. 
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody because Rader teaches how to prepare aa fully human monoclonal antibody that binds to human NKG2D of IgG1 using the reference VH and VL amino acid sequences, see Examples 1 and 3, in particular. 

Further, the combination does not change the operation of antibody of Shah.  It merely improves upon the antibody that binds to NKG2D, CEA and CD16 by minimize its immunogenicity and binding specificity toward NKG2D. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
In response to the argument that Rader’s anti-NKG2D antibody called KYK-1.0 and variant called KYK-2.0 (see Rader at Example 1) “exhibits antagonistic activity through interfering with effector cell to target cell recognition mediated by NKG2D receptor/ligand interactions.”, Rader’s antibody is identical to the claimed anti-NKG2D. If Rader’s anti-NKG2D exhibits antagonistic activity, so is applicant’s anti-NKG2D.  Conversely, if Applicant’s anti-NKG2D has agonistic activity, so is Rader’s anti-NKG2D antibody.  
In response to the argument that why one of ordinary skill in the art would have selected NKG2D among many other receptors on NK and T cells, one of ordinary skill in the art would have select bispecific antibody that binds to NKG2D and CEA because the WO2013/092001 teaches bispecific antibody (bsFc) that binds to NKG2D and CEA comprising a Fab fragment for a first binding site for a 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Moreover, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ1,5-6 (Fed. Cir. 1983). In addition, attorney argument is not evidence unless it is anadmission, in which case, an examiner may use the admission in making a rejection. 
For these reasons, the rejection is maintained. 


Claims 1, 41 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) in view of US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) and WO2013/092001 (newly cited, published June 27, 2013; PTO 892).
The teachings of Shah have been discussed supra. 

	However, Hansen teaches carcinoembryonic antigen (CEA), a 180 kDa glycoprotein that is expressed in most adenocarcinomas of endodermally-derived digestive system epithelia and in some other cancers such as breast cancer and non-small cell lung cancer, colon cancer.  Hansen further teaches a non-HAMA-inducing anti-CEA antibody having the CEA-binding characteristics of MN-14; the humanized MN-14 monoclonal antibody comprises a heavy and light chain variable regions wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 14, which is 100% identical to the claimed SEQ ID NO: 195, and comprises the claimed heavy chain CDRs 1-3 of SEQ ID NO: 197, 198 and 199, see sequence alignment below and the three CDRs 1-3 are in bold:
US-08-318-157B-14

  Query Match             100.0%;  Score 648;  DB 4;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60

Qy         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119


And wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 19, which is 100% identical to the claimed SEQ ID NO: 196 and comprises the claimed light chain CDRs 1-3 of SEQ ID NO: 200, 201 and 202, see sequence alignment below and the three CDRs 1-3 are in bold, and reference claims in particular. 


  Query Match             100.0%;  Score 554;  DB 4;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106

Hansen teaches patients treated with drugs or radionuclides complexed with murine monoclonal antibodies (which have been the most commonly used targeting antibodies for human) develop circulating human anti-mouse antibodies (HAMAs) and a generalized immediate type-III hypersensitivity reaction to the antibody moiety of the conjugate. Furthermore, even when adverse side effects are minimal (for example, as in a single administration), circulating HAMAs decrease the effective concentration of the targeting agent in the patient and therefore limiting the diagnostic or therapeutic agent from reaching the target site, see col. 1, lines 34-40.  Hansen teaches the advantages of humanized anti-CEA antibodies are that the antibodies do not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMAs), see col. 1, line 55-56.  
The WO2013/092001 teaches bispecific antibody (bsFc) comprising a Fab fragment for a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second antigen, an immunoglobulin CH2 domain and an immunoglobulin CH3 domain, see para. [0013] wherein either the first or second binding site binds a tumor associated antigen such as carcinoembryonic antigen (CEA) and either the first binding site or the second binding sites binds a NK (natural killer) cell specific NKG2D, see reference entire document, claims 1-2, 4, 6-7, 42, in particular.  The native Fc sequence is able to mediate binding to Fc-receptor, see para. [00120], [0123].  Examples of Fc receptors include CD16 (aka FcγRIII) on NK cells, and monocytes, see para. [00127], [00128].
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Shah and Hansen by substituting the antigen binding site that binds to tumor antigen CEA in the bispecific antibody of Shah for the antigen binding domain that binds to CEA, as taught by Hansen to arrive at the claimed invention with a reasonable expectation success, i.e., non-immunogenic bispecific IgG1 antibody that binds to NKG2D and CEA and the Fc that binds to CD16 in order to redirect effector cells to CEA expressing cancer as taught by WO2013/092001.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody comprising a first binding domain that binds to NKG2D, a second binding domain that binds to CEA and an Fc domain that binds to CD16, an Fc gamma receptor for targeting NK cells to CEA expressing tumor cells, using the heavy and light chain variable domain amino acid sequences provided by Hansen, because Hansen teaches CEA is expressed on various tumors, including but not limited to adenocarcinoma, lung and colon cancer and Rader teaches the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have been motivated to do so because Hansen teaches humanized MN-14 monoclonal antibody binding domain that binds to CEA does not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA), see col. 
Further, the combination does not change the operation of antibody of Shah.  It merely improves upon the antibody that binds to NKG2D, CEA and CD16 by reducing its immunogenicity and binding specificity toward CEA. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
As discussed above, in the context of rejections under 35 U.S.C. § 102(a)(1), Applicant submits that the proteins recited in the claims of the instant application are not specifically named or described in Shah. Rather, to arrive at the claimed protein it is necessary to select different—unconnected—portions of teachings within Shah and combine them, e.g., independently select from a long list of cancer antigens a first and a second cancer antigens, and then to select NKG2D from a list of effector cell antigens and an Fe domain that binds CD16, to arrive at a specific protein recited in claim 1 as amended. Indeed, nothing in Shah would have led the skilled artisan to combine both an NKG2D-binding site and a CD16-binding site (e.g., an Fc that binds to CD16) in a single molecule to achieve synergistic activation of an NK cell as taught in Applicant’s specification.

Hansen fails to cure Shah’s deficiencies. Hansen is directed to anti-CEA antibodies. Hansen does not teach or suggest the use of anti-NKG2D antibodies at all, much less combining both an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) in a single molecule to achieve synergistic activation of an NK cell as taught in Applicant’s specification. At least for this reason, even the combination of Shah and Hansen fail to teach Applicant’s invention, when taken as a whole.

Applicant submits that the Office has failed to make a prima facie case of obviousness, because Shah and Hansen, alone or in combination, do not teach or suggest combining a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody, a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody, and a CD16-binding Fc domain in a single 


In response, the arguments with respect to a single protein of Shah have been discussed supra and incorporated here by reference.  
Shah does not teach the antibody that binds to CEA comprises a heavy chain variable domain comprising an amino acid sequence of at least 90% identical to SEQ ID NO: 195 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO: 196 as per claim 41 and the heavy chain CDRs 1-3 amino acid sequence of SEQ ID NO: 197, 198 and 199, respectively and the light chain CDRs 1-3 amino acid sequence of SEQ ID NO: 200, 201 and 202, respectively as per claim 63.
	However, Hansen teaches carcinoembryonic antigen (CEA), a 180 kDa glycoprotein that is expressed in most adenocarcinomas of endodermally-derived digestive system epithelia and in some other cancers such as breast cancer and non-small cell lung cancer, colon cancer.  Hansen further teaches a non-HAMA-inducing anti-CEA antibody having the CEA-binding characteristics of MN-14; the humanized MN-14 monoclonal antibody comprises a heavy and light chain variable regions wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 14, which is 100% identical to the claimed SEQ ID NO: 195, and comprises the claimed heavy chain CDRs 1-3 of SEQ ID NO: 197, 198 and 199, see sequence alignment below and the three CDRs 1-3 are in bold:
US-08-318-157B-14

  Query Match             100.0%;  Score 648;  DB 4;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60

Qy         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119


And wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 19, which is 100% identical to the claimed SEQ ID NO: 196 and comprises the claimed light chain CDRs 1-3 
US-08-318-157B-19

  Query Match             100.0%;  Score 554;  DB 4;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106

Hansen teaches patients treated with drugs or radionuclides complexed with murine monoclonal antibodies (which have been the most commonly used targeting antibodies for human) develop circulating human anti-mouse antibodies (HAMAs) and a generalized immediate type-III hypersensitivity reaction to the antibody moiety of the conjugate. Furthermore, even when adverse side effects are minimal (for example, as in a single administration), circulating HAMAs decrease the effective concentration of the targeting agent in the patient and therefore limiting the diagnostic or therapeutic agent from reaching the target site, see col. 1, lines 34-40.  Hansen teaches the advantages of humanized anti-CEA antibodies are that the antibodies do not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMAs), see col. 1, line 55-56.  
The WO2013/092001 teaches bispecific antibody (bsFc) comprising a Fab fragment for a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second antigen, an immunoglobulin CH2 domain and an immunoglobulin CH3 domain, see para. [0013] wherein either the first or second binding site binds a tumor associated antigen such as carcinoembryonic antigen (CEA) and either the first binding site or the second binding sites binds a NK (natural killer) cell specific NKG2D, see reference entire document, claims 1-2, 4, 6-7, 42, in particular.  The native Fc sequence is able to mediate binding to Fc-receptor, see para. [00120], [0123].  Examples of Fc receptors include CD16 (aka FcγRIII) on NK cells, and monocytes, see para. [00127], [00128].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Shah and Hansen by substituting the antigen binding site that binds to tumor antigen CEA in the bispecific antibody of Shah for the antigen binding domain that binds to CEA, as taught by Hansen to arrive at the claimed invention with a reasonable expectation success, i.e., non-immunogenic 
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody comprising a first binding domain that binds to NKG2D, a second binding domain that binds to CEA and an Fc domain that binds to CD16, an Fc gamma receptor for targeting NK cells to CEA expressing tumor cells, using the heavy and light chain variable domain amino acid sequences provided by Hansen, because Hansen teaches CEA is expressed on various tumors, including but not limited to adenocarcinoma, lung and colon cancer and Rader teaches the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have been motivated to do so because Hansen teaches humanized MN-14 monoclonal antibody binding domain that binds to CEA does not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA), see col. 
Further, the combination does not change the operation of antibody of Shah.  It merely improves upon the antibody that binds to NKG2D, CEA and CD16 by reducing its immunogenicity and binding specificity toward CEA. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
. 

Claims 1, 8, 41, 48 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ) in view of US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) and WO2013/092001 (newly cited, published June 27, 2013; PTO 892).
	Regarding claim 1, Rader teaches a protein e.g., a full-length IgG1 antibody (col. 4, line 25, Figure 2B, reference claim 8, Example 3-4) comprising a first antigen binding domain, e.g., VH and Vλ that binds to human NKG2D (col. 13, line 27-29), the antibody has specificity for one or more antigens in addition to NKG2D.  For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  The Fc region of the full-length IgG1 antibody is expected to binds to the CD16, which is low affinity FcγR, see col. 13, line 21-23, in particular. 
	Regarding claim 8, Rader teaches the first antigen-binding site that binds to human NKG2D comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, which is 100% identical to the claimed SEQ ID NO: 47, see sequence alignment below.
	US-13-057-092-9

  Query Match             99.1%;  Score 641;  DB 9;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTKYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121

Db        121 S 121

 and wherein the light variable domain comprises the amino acid sequence of SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 48, see sequence alignment below:
US-13-057-092-10

  Query Match             100.0%;  Score 571;  DB 9;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60

Qy         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
	
Regarding claim 48, the reference full-length antibody comprises an Fc domain wherein the Fc comprises a hinge, CH2 and CH3 domains, see Figure 2B.  The term “comprises” is open-ended to include the CH3 domain.  
	Rader does not teach the antibody that binds to CEA comprises a heavy chain variable domain comprising an amino acid sequence of at least 90% identical to SEQ ID NO: 195 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO: 196 as per claim 41 and the heavy chain CDRs 1-3 amino acid sequence of SEQ ID NO: 197, 198 and 199, respectively and the light chain CDRs 1-3 amino acid sequence of SEQ ID NO: 200, 201 and 202, respectively as per claim 63.
	However, Hansen teaches carcinoembryonic antigen (CEA), a 180 kDa glycoprotein, that is expressed in most adenocarcinomas of endodermally-derived digestive system epithelia and in some other cancers such as breast cancer and non-small cell lung cancer, colon cancer.  Hansen teaches a non-HAMA-inducing anti-CEA antibody having the CEA-binding characteristics of MN-14; the humanized MN-14 monoclonal antibody comprises a heavy and light chain variable regions wherein the heavy chain 
US-08-318-157B-14

  Query Match             100.0%;  Score 648;  DB 4;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60

Qy         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119


And wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 19, which is 100% identical to the claimed SEQ ID NO: 196 and comprises the claimed light chain CDRs 1-3 of SEQ ID NO: 200, 201 and 202, see sequence alignment below and the three CDRs 1-3 are in bold, and reference claims in particular. 
US-08-318-157B-19

  Query Match             100.0%;  Score 554;  DB 4;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106

The advantage of humanized anti-CEA antibodies are that the antibodies do not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA). 
The WO2013/092001 teaches bispecific antibody (bsFc) comprising a Fab fragment for a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rader and Hansen by substituting the antigen binding site that binds to tumor antigen  in the bispecific antibody of Rader for the antigen binding domain that binds to CEA, as taught by Hansen to arrive at the claimed invention with a reasonable expectation success, i.e., bispecific IgG1 antibody that binds to NKG2D and CEA and the Fc that binds to CD16 in order to redirect NK cell to CEA expressing cancer for treating cancer as taught by WO2013/092001 publication.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody comprising a first binding domain that binds to NKG2D, a second binding domain that binds to CEA and an Fc domain that binds to CD16, an Fc gamma receptor for targeting NK cells to CEA expressing tumor cells, using the known heavy and light chain variable domain amino acid sequences provided by Hansen, because Hansen teaches CEA is expressed on various tumors, including but not limited to adenocarcinoma, lung and colon cancer and Rader teaches the antibody has specificity for one or more antigens in addition to NKG2D.  For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have been motivated to do so because Hansen teaches humanized MN-14 monoclonal antibody that binds to CEA does not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA), see col. 

“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 

Applicant’s position is that as discussed above, Rader describes generating an anti-NKG2D antibody called KYK- 1.0 by a screening method, and affinity-maturing KYK-1.0 to generate a variant called KYK-2.0 (see Rader at Example 1). Rader shows that soluble KYK-2.0 IgG1 “exhibits antagonistic activity through interfering with effector cell to target cell recognition mediated by NKG2D receptor/ligand interactions.” (See Rader at col. 15, Il. 22-26, emphasis added.) In contrast, the instant invention is based, in part, on the discovery that the presence of an NKG2D-binding site and a CD16-binding site (e.g., an Fc capable of binding to CD16) in a single protein leads to synergistic activation of an NK cell, and the addition of a tumor antigen-binding site in the same protein allows the activated NK cell to be targeted to a cell expressing a tumor-associated antigen, thereby facilitating destruction of the target cell. (See, e.g., [0086] of instant specification.)



Rader also states, generally, that “[i]n some embodiments, the antibody has specificity for one or more tumor antigens in addition to NKG2D.” (See Rader at col. 4, Il. 50-51). However, Rader does not provide any guidance on how to select the second antigen. Given that Rader characterizes NKG2D as a TAA, the skilled person would have understood that Rader’s disclosure teaches or suggests targeting multiple TAAs (i.e., NKG2D and another TAA) using a single protein. 

The Office has not articulated a specific reason why NKG2D and CEA are a pair of TAAs suitable to be targeted by a single protein. The Office states that “[o]ne of ordinary skill in the art would have been motivated to [combine the teachings of Rader and Hansen] because Hansen teaches humanized MN-14 monoclonal antibody that binds to CEA does not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA), see col. [citation missing] Further, the combination does not change the operation of [the] antibody of Rader. It merely improves upon the antibody that binds to NKG2D, CEA and CD16 by reducing its immunogenicity and binding specificity toward CEA [instead] of any tumor antigen.” (Office action, p. 41.) However, nothing in the Office’s reasoning indicates why the skilled person would have been motivated to select a CEA binding site from the countless other known tumor antigens binding sites and combine it with the anti-NKG2D antibody of Rader. In the absence of such rationale, the skilled person would not have been motivated to modify the teachings of Rader to incorporate a CEA-binding site from Shah.

Applicant submits that the Office has failed to make a prima facie case of obviousness, because the skilled artisan would not have been motivated to combine the cited references to arrive at Applicant’s invention, and because Rader and Hansen, alone or in any combination(s), do not teach or suggest combining a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody, a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody, and a CD16-binding Fe domain or portion thereof in a single protein, Shah and Hansen do not teach Applicant’s invention, when taken as a whole.

Moreover, as discussed above, the claims as amended relate to Applicant’s discovery that a protein comprising three binding sites, an anti-CEA-binding site, an anti- NKG2D-binding site, and a first polypeptide of an antibody Fc domain or portion thereof and a second polypeptide of the Pe domain or portion thereof that together bind CD16, in a single protein, (1) targets the protein to a CEA-expressing cell and (2) recruits and synergistically activates an NK cell by co- stimulating NKG2D and CD16, thereby facilitating destruction of the CEA-expressing target cell. (See, e.g., [0086] of instant specification.) Applicant submits that the Office has failed to make a prima facie case of obviousness, because the skilled artisan would not have been motivated to combine the cited references to arrive at Applicant’s invention, and because Rader and Hansen, alone or in any combination(s), do not teach or suggest combining a first antigen- binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody, a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody, and a CD16-binding Fc domain or portion in a single protein, Rader and Hansen do not teach Applicant’s invention, when taken as a whole.  

Applicant requests reconsideration and withdrawal of this rejection.

In response to the argument that Rader’s anti-NKG2D antibody called KYK-1.0 and variant called KYK-2.0 (see Rader at Example 1) “exhibits antagonistic activity through interfering with effector cell to target cell recognition mediated by NKG2D receptor/ligand interactions.”, Rader’s antibody is identical to the claimed anti-NKG2D. If Rader’s anti-NKG2D exhibits antagonistic activity, so is applicant’s anti-NKG2D.  Conversely, if Applicant’s anti-NKG2D has agonistic activity, so is Rader’s anti-NKG2D antibody.  
In response to the argument that why one of ordinary skill in the art would have selected NKG2D among many other receptors on NK and T cells, one of ordinary skill in the art would have select bispecific antibody that binds to NKG2D and CEA because the WO2013/092001 teaches bispecific antibody (bsFc) that binds to NKG2D and CEA comprising a Fab fragment for a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second antigen, an immunoglobulin CH2 domain and an immunoglobulin CH3 domain, see para. [0013] wherein either the first or second binding site binds a tumor associated antigen such as carcinoembryonic antigen (CEA) and either the first binding site or the second binding sites binds a NK (natural killer) cell specific NKG2D to recruit NK cells to CEA expressing cancer cells, see reference entire document, para. [0013], claims 1-2, 4, 6-7, 42, in particular.  The native Fc sequence is able to mediate binding to Fc-receptor, see para. [00120], [0123].  Examples of Fc receptors include CD16 (aka FcγRIII) on NK cells, and monocytes, see para. [00127], [00128].  Targeting NK cells to cancer cells expressing cancer antigen such as CEA is well known in the art before the filing date of instant application as evidenced by the WO2013/092001 publication. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Moreover, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed January 18, 2022

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is new matter. 
The recitation of “an amino acid sequence at least 90% identical to the Fc domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, ” has no written support in the specification and the claims as originally filed.  
The specification discloses:
[0126] An antibody heavy chain variable domain of the invention can optionally be coupled to an amino acid sequence at least 90% identical to an antibody constant region, such as an IgG constant region including hinge, CH2 and CH3 domains with or without CH1 domain. In some embodiments, the amino acid sequence of the constant region is at least 90% identical to a human antibody constant region, such as an human IgG1 constant region, an IgG2 constant region, IgG3 constant region, or IgG4 constant region. In some other embodiments, the amino acid sequence of the constant region is at least 90% identical to an antibody constant region from another mammal, such as rabbit, dog, cat, mouse, or horse. One or more mutations can be incorporated into the constant region as compared to human IgG1 constant region, for example at Q347, Y349, L351, S354, E356, E357, K360, Q362, S364, T366, L368, K370, N390, K392, T394, D399, S400, D401, F405, Y407, K409, T411 and/or K439. Exemplary substitutions include, for example, Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071, Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E. 
The specification does not disclose Fc domain of human IgG1 differs at one or more positions as set forth in claim 49.  This is new matter.  Applicant is required to remove any new matter in respond to this Office Action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 48-49 and 52 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20140288275 (newly cited, Moore hereafter, published September 25, 2014; PTO 892). 

    PNG
    media_image2.png
    376
    323
    media_image2.png
    Greyscale

Moore teaches the immunoglobulins of the invention may target virtually any antigens, see para. [0185].  Virtually any antigen may be targeted by the immunoglobulins herein, including but not limited to proteins, subunits, domains, motifs, and/or epitopes belonging to the following list of target antigens, e.g., carcinoembryonic antigen (CEA), see para. [0187] and NKG2D, see para. [0192].  
Multi-specific antibodies can also be constructed by coupling the scFv-Fc heavy chain of the "triple F" format may with rearranged antibody heavy chains as depicted in FIG. 6. Such rearranged heavy chains may include an additional Fv region that binds a third antigen or an additional Fv region that binds the first antigen or second antigen, thus conferring bivalency and an increase in overall binding affinity for that antigen.  By "single chain variable fragment", "scFv" or "single chain Fv" as is well understood in the art, herein is meant a fusion protein of the variable heavy and light chains of an antibody, usually linked with a linker peptide. Typical scFv linkers are well known in the art, are generally 10 to 25 amino acids in length and include glycines and serines, see para. [0130], [0131].  The term “comprises” is open-ended.  It expands the claimed protein to include additional Fv to the scFv-Fc bispecific antibody.  The first and second antigen-binding sites are number arbitrary.  In the case where an 
Claims 4 and 6 are included as the reference multispecific or bispecific single chain antibody scFv-Fc wherein the VH and VL (para. [0083]) of the first antibody binding domain must present on the same first Fc polypeptide (VH-VL-Fc) known in the art.  Likewise, the second scFv-Fc antibody wherein the VH and VL of the second antibody binding domain must present on the same second Fc polypeptide, see Fig. 11A above. 
Regarding claims 48-49, Moore teaches the Fc domain Fc fusions are fusions of the Fc region (CH2 and CH3, optionally with the hinge region (see para. [0146]) fused to another protein. A number of Fc fusions are known the art, such as human IgG1, see para. [0146], [0148], [0151].  For IgG, the Fc domain comprises immunoglobulin domains C.gamma.2 and C.gamma.3 (C.gamma.2 and C.gamma.3) and the lower hinge region between C.gamma.1 (C.gamma.1) and C.gamma.2 (C.gamma.2). Although the boundaries of the Fc region may vary, the human IgG heavy chain Fc region is usually defined to include residues C226 or P230 to its carboxyl-terminus, wherein the numbering is according to the EU index as in Kabat, see para. [0148].  The reference human IgG1 Fc comprises the claimed 234 to 332 of human IgG1 as Moore teaches the sequence include the residues C226 or P230 of the lower hinge, see [0148].  Moore teaches the reference Fc domain may differ from the natural human IgG1 Fc at one or more positions such as Q347E, see Fig. 9C, F405A, T394F that favor Fc heterodimerization, see Fig. 9A to 9C, in particular. Since the Patent Office does not have the facilities for examining and comparing the antibodies of the instant invention to those of the prior art. the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Regarding claim 52, Moore teaches therapeutic compositions used in the practice of the foregoing methods can be formulated into pharmaceutical compositions comprising a carrier suitable for the desired 
Thus, the reference teachings anticipate the claimed invention.

Claims 1, 48 and 49 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US20170368169 (newly cited, Loew hereafter, claimed earliest priority to 62/231,899 filed March 21, 2016; PTO 892).  
Loew teaches a multispecific antibody (aka protein, see entire document, para. 0102, claim 1) comprising (a) a first antigen binding site that binds to NKG2D (aka NK cell or immune cell engager, (see para. 0102], reference claim 29), (b) a second antigen binding site that binds to tumor antigen, e.g., CEA (reference claim 38) and a human IgG1 Fc that binds to CD16 (see para. [0127], [0148], [0681], [0742].  The first and second Fc polypeptides together (aka dimer) binds to CD16, see para. [0102, [0104].  The reference multispecific antibody (para. 0102) has the following structure:

    PNG
    media_image3.png
    510
    469
    media_image3.png
    Greyscale

The reference protein comprises (a) a first-antigen binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) that binds to NKG2D wherein the VH is linked to the N-terminus of a first hinge-CH2-CH3 polypeptide of human IgG1 (see Fig 7 right side above, scFv-hinge-Fc, para. [0478],  para. [0102], [0127], [0148], [0681], [0742], and (b) a second-antigen binding site that binds to CEA (see reference claim 38) comprising a VH and a VL wherein the VH is fused to the N-terminus of a second hinge-CH2-CH3 polypeptide of human IgG1, see left side of FIG. 7, in particular.   The reference Fc domain comprises a hinge, a CH2 and a CH3 domain from human IgG1, see FIG. 7, above, para. [0157], [0478], [0681].  The term “comprises” is open-ended.  It extends the hinge and CH2 domain to include additional domain, which include the claimed 234-332 of human IgG1.  The immunoglobulin chain constant region (e.g., Fc region) comprises an amino acid substitution at a position chosen from one or more of 347, 349, 350, 351, 366, 368, 370, 392, 394, 395, 397, 398, 399, 405, 407, or 409, e.g., of the Fc region of human IgG1, see para. [0156].  In some embodiments, the immunoglobulin In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977).
Thus, the reference teachings anticipate the claimed invention. 

Claims 1, 8, 41 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140288275 (newly cited, Moore hereafter, published September 25, 2014; PTO 892) in view of Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ), US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) and WO2013/092001 (newly cited, published June 13, 2013; PTO 892).
The teachings of Moore have been discussed supra.
Moore does not teach the VH of anti-NKG2D is at least 90% identical to SEQ ID NO: 47 and the VL of the anti-NKG2D is at least 90% identical to SEQ ID NO: 48 as per claim 8 part (d) and VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 195 ad the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 196 as per claim 41(a). 
However, Rader teaches the first antigen-binding site that binds to human NKG2D comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, which is 99.1% identical to the claimed SEQ ID NO: 47, and meet the claimed limitation of at least 90% identical to SEQ ID NO: 47, see sequence alignment below.
	US-13-057-092-9


  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTKYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121
              |
Db        121 S 121

 and wherein the light variable domain comprises the amino acid sequence of SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 48, which meets the limitation of at least 90% identical to SEQ ID NO: 48, see sequence alignment below:
US-13-057-092-10

  Query Match             100.0%;  Score 571;  DB 9;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60

Qy         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110

Rader teaches the fully human antibody binds to human NKG2D (see col. 3, line 11-12) and the antibody can be any antibody including full length antibodies or antibody fragments. For example, the antibody can be any antibody, including without limitation IgG1, scFv, scFv-Fc, and a bivalent antibody. The antibody can be any IgG such as IgG1, IgG2, IgG3, IgG4, or synthetic IgG, see col. 4, lines 25-32, in particular.  The antibody has specificity for one or more antigens in addition to NKG2D.  For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference 
Moore and Rader do not teach the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 196 as per claim 41(a) and the heavy chain CDRs 1-3 amino acid sequence of SEQ ID NO: 197, 198 and 199, respectively and the light chain CDRs 1-3 amino acid sequence of SEQ ID NO: 200, 201 and 202, respectively as per claim 63 (a).
	However, Hansen teaches carcinoembryonic antigen (CEA), a 180 kDa glycoprotein, that is expressed in most adenocarcinomas of endodermally-derived digestive system epithelia and in some other cancers such as breast cancer and non-small cell lung cancer, colon cancer.  Hansen teaches a non-HAMA-inducing anti-CEA antibody having the CEA-binding characteristics of MN-14; the humanized MN-14 monoclonal antibody comprises a heavy and light chain variable regions wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 14, which is 100% identical to the claimed SEQ ID NO: 195, and intrinsically comprises the claimed heavy chain CDRs 1-3 of SEQ ID NO: 197, 198 and 199, see sequence alignment below and the three CDRs 1-3 are in bold:
US-08-318-157B-14

  Query Match             100.0%;  Score 648;  DB 4;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60

Qy         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119


The reference light chain variable domain comprises the amino acid sequence of SEQ ID NO: 19, which is 100% identical to the claimed SEQ ID NO: 196 and intrinsically comprises the claimed light chain 
US-08-318-157B-19

  Query Match             100.0%;  Score 554;  DB 4;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106

The advantages of humanized anti-CEA antibodies are that the antibodies do not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA). 
The WO2013/092001 teaches bispecific antibody (bsFc) comprising a Fab fragment for a first binding site for a first antigen, a single chain Fv fragment that includes a second binding site for a second antigen, an immunoglobulin CH2 domain and an immunoglobulin CH3 domain, see para. [0013] wherein either the first or second binding site binds a tumor associated antigen such as carcinoembryonic antigen (CEA) and either the first binding site or the second binding sites binds a NK (natural killer) cell specific NKG2D, see reference entire document, claims 1-2, 4, 6-7, 42, in particular.  The native Fc sequence is able to mediate binding to Fc-receptor, see para. [00120], [0123].  Examples of Fc receptors include CD16 (aka FcγRIII) on NK cells, and monocytes, see para. [00127], [00128].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Moore in view of Rader and Hansen to make a multispecific scFv-Fc antibody just like that of Moore, by substituting the first antigen binding site that binds to NKG2D for the scFv binds to human NKG2D as taught by Rader and scFv that binds to CEA for the antigen binding site that binds to CEA from the humanized hMN-14 antibody as taught by Hansen where each scFv is fused to a Fc of 
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody because Rader teaches how to prepare aa fully human monoclonal antibody that binds to human NKG2D of IgG1 using the reference VH and VL amino acid sequences, see Examples 1 and 3, in particular. 
One of ordinary skill in the art would have been motivated to do so because Rader teaches fully human anti-NKG2D antibody is expected to minimize immunogenicity and damage to non-diseased cells that expressed NKG2D receptors and the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody comprising a first binding domain that binds to NKG2D, a second binding domain that binds to CEA and an Fc domain that binds to CD16, an Fc gamma receptor for targeting NK cells to CEA expressing tumor cells, using the heavy and light chain variable domain amino acid sequences provided by Hansen, because Hansen teaches CEA is expressed on various tumors, including but not limited to adenocarcinoma, lung and colon cancer and Rader teaches the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have been motivated to do so because Hansen teaches humanized MN-14 monoclonal antibody that binds to CEA does not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA), see col. 

“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
	Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644